Citation Nr: 0417824	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.  

3.  Entitlement to a compensable initial rating for a left 
knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection, with a noncompensable 
initial rating, for gastroesophageal reflux disease.  He 
responded with a Notice of Disagreement received in April 
2000 regarding the assignment of a noncompensable rating for 
this disability.  The RO sent him a July 2000 Statement of 
the Case, and he subsequently filed a VA Form 9 in December 
2000, perfecting his appeal of this issue.  In April 2003, he 
testified at a personal hearing before a decision review 
officer at the RO.  

The veteran has also perfected appeals of the March 2000 
denials of service connection for headaches, a cervical spine 
disability, a left knee disability, and a bilateral foot 
disability.  However, in a February 2003 rating decision, he 
was awarded service connection for bilateral pes planus, 
migraine headaches, a chronic left knee strain, and a 
cervical spine strain.  Having been awarded service 
connection for these disabilities, the veteran's perfected 
appeals of his service connection claims are no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (holding that where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of down stream issues such as 
the level of compensation); see also Barrera v. Gober, 122 
F.3d 1030, 1032 (Fed. Cir. 1997).  

The veteran did, however, file an April 2003 Notice of 
Disagreement regarding the initial ratings assigned his 
migraine headaches and chronic left knee strain.  He was sent 
a June 2003 Statement of the Case regarding these issues by 
the RO.  He then filed a July 2003 VA Form 9, perfecting his 
appeals of these issues.  They are therefore before the 
Board, and will be considered within this decision.  

In the course of this appeal, the veteran has been awarded 
increased initial ratings of 10 percent each for his 
gastroesophageal reflux disease and his migraine headaches.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for these 
disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, these issues remain in appellate status.  

Subsequent to the most recent Supplemental Statement of the 
Case, dated in June 2003, additional private and VA 
outpatient treatment records were received by the Board.  
Generally, the receipt of additional evidence by the Board 
requires remand of the appeal to the RO in order to afford 
the veteran initial consideration of the new evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2003).  However, in the present case, the Board notes that, 
regarding the issues of increased ratings for a left knee 
disability and gastroesophageal reflux disease, these records 
are chiefly cumulative of records already received and 
considered by the RO.  These records merely reflect minor 
findings already made in prior evidence of record, and no 
useful purpose would be served by further delaying the 
veteran's claim via remand.  Therefore, no prejudice exists 
to the veteran by consideration by the Board of his pending 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The issue of entitlement to an increased initial rating for 
migraine headaches will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's gastroesophageal reflux disease is 
characterized by nausea, bloating, reflux, dysphagia, and 
pyrosis on a frequent basis.  

3.  The veteran's left knee strain results only in some pain 
with extended use, without recurrent subluxation or lateral 
instability, and with extension to 0º and flexion to at least 
130º.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a 30 percent initial rating 
for the veteran's service-connected gastroesophageal reflux 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.112, 4.114, Diagnostic Code 7346 (2003).  

2.  The criteria for the award of a compensable initial 
rating for the veteran's service-connected left knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260-61 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 2000 and June 
2003 Statements of the Case, the various Supplemental 
Statements of the Case, and April 2003 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Bay Pines and 
Tampa, FL, and Kansas City, MO, and these records were 
obtained.  No private medical records have been obtained, as 
the veteran has indicated no such evidence.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
April 2003 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in March 2000, 
prior to the passage of the VCAA and the modifications to 
38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in June 
2003, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks increased initial ratings for his service-
connected gastroesophageal reflux disease, migraine 
headaches, and chronic left knee strain.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

I. Increased initial rating - Gastroesophageal reflux disease

The veteran's gastroesophageal reflux disease is currently 
rated as 10 percent disabling under Diagnostic Code 7346, for 
hiatal hernia.  Both prior and subsequent to July 2, 2001, 
weight loss remained a criterion for the evaluation of 
certain gastrointestinal disabilities; however, effective 
July 2, 2001, VA revised 38 C.F.R. § 4.112, pertaining to 
weight loss, which further defines Diagnostic Code 7346.  See 
66 FR 29488 (May 31, 2001).  Under the former version of 
38 C.F.R. § 4.112, minor weight loss or greater weight losses 
of only brief duration were not considered to be of 
importance in the evaluation of gastrointestinal 
disabilities.  The revised version of § 4.112 adds 
definitions of "substantial weight loss, minor weight loss, 
inability to gain weight, and baseline weight" to be used in 
diagnostic codes found under § 4.114.  According to the 
revised regulation:

For purposes of evaluating conditions in § 4.114, the 
term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained over three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to 
gain weight" means that there has been substantial 
weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset 
of the disease.  

38 C.F.R. § 4.112 (2003).  

Under Diagnostic Code 7346, both prior and subsequent to July 
2001, a 10 percent rating is warranted for hiatal hernia, 
which is manifested by two or more of the symptoms necessary 
for a 30 percent rating, though of less severity.  A 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A maximum 60 percent 
rating is assigned for hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2001 and 2003).  

The veteran underwent an initial VA gastrointestinal 
examination in May 2000.  He reported a history of abdominal 
pain first experienced during military service.  His recent 
symptoms included nausea, occasional reflux, belching, and 
epigastric burning.  Appetite was good; his weight has been 
constant at approximately 150 pounds.  In the past, 
medication had been prescribed for his gastrointestinal 
discomfort, but with only limited relief.  On physical 
examination, he was well-nourished and in no acute distress.  
His abdomen was soft, with normal bowel sounds; no organs or 
masses were felt.  His extremities exhibited good femoral 
pulses, with no peripheral edema.  The final diagnosis was 
gastroesophageal reflux disease, poorly controlled.  

Another VA medical examination of the veteran was performed 
in January 2001.  He reported such symptoms as epigastric 
pain and burning, especially in the morning.  He also felt 
bloated after eating, and he experienced frequent belching.  
On physical examination, he was well-nourished, and in no 
acute distress.  His abdomen was flat and nondistended, with 
active bowel sounds.  No abdominal bruits were observed, and 
palpation of the abdomen revealed it to be soft, with no 
focal tenderness, rebound, or guarding.  Gastroesophageal 
reflux disease was confirmed.  

The veteran was most recently examined by VA in May 2003.  He 
gave a history of episodic gastrointestinal pain since 
service.  More recently, he has experienced frequent reflux, 
with belching and tightness in the epigastric region.  He 
also reported some difficulty swallowing, especially hard, 
dry foods.  Occasionally, he had vomiting.  He had tried 
various medications for his gastroesophageal reflux, with 
limited alleviation of symptoms.  Although his appetite was 
reportedly down, he had gained weight recently due to 
nutritional supplements.  He avoided spicy foods and tried to 
eat small, frequent meals.  On physical examination, he was 
5'5", and weighted 164 pounds.  Frequent belching by the 
veteran during the course of the examination was noted by the 
examiner.  The veteran's abdomen was soft, nontender, and 
without masses or organomegaly.  Bowel sounds were positive.  
The prior diagnoses of gastroesophageal reflux disease were 
confirmed.  

Since service, the veteran has also sought periodic VA 
outpatient treatment for his gastroesophageal reflux disease.  
His weight has remained relatively constant, at approximately 
150 pounds.  On initial intake examination in February 2000, 
he reported chronic heartburn, but denied any dysphagia, 
nausea, vomiting, regurgitation, diarrhea, constipation, or 
any sign of gastrointestinal bleeding.  A December 2000 
treatment record noted increased gastrin levels, suggestive 
of gastrinoma.  An endoscopy was performed in 2001, with no 
abnormalities found.  Recent VA treatment records from June 
2004 confirm that the veteran continues to take medication 
for his gastrointestinal disability, with only partial relief 
of his symptoms.  

The veteran testified on his own behalf at a personal hearing 
before a decision review officer in April 2003.  He stated 
that he experiences epigastric pain on a constant basis, and 
he also has difficulty swallowing some solid foods.  Various 
medications have been prescribed by VA doctors for his 
gastroesophageal reflux disease, but he has had only limited 
relief.  

As was noted in the introduction, of record are private 
medical reports showing visits in January 2004, which 
includes a history basically as reported in the past, 
including the MRI findings, and VA outpatient treatment 
records from 2003-04.  The findings within these records were 
compatible with earlier medical reports with respect to his 
gastrointestinal problems.  These reports were sent directly 
to the Board without a waiver of prior consideration by the 
RO.  However, the Board has carefully considered whether any 
detriment would result to the veteran by the Board's 
considering this new evidence in the first instance.  These 
new findings are essentially the findings reflected in the 
other medical reports that were reviewed by the RO.  Thus, 
the Board finds this evidence to be duplicative of evidence 
already of record and, in view of the allowances of benefits 
that follows, the veteran's due process rights will not be 
compromised by a consideration of this evidence at this time 
by the Board.

Based on a review of the totality of the record, the Board 
finds the evidence in relative equipoise; while the veteran 
does experience chronic epigastric distress, including 
nausea, bloating, dysphagia, pyrosis, and regurgitation, only 
partially relieved by medication, he has not had substernal 
or arm or shoulder pain or considerable impairment of health, 
evidenced by any type of weight loss or any limitation of 
activities, including education or employment.  While he 
avoids spicy foods, he is otherwise able to tolerate a normal 
diet utilizing smaller but more frequent portions.  
Nevertheless, when the Board finds, after careful 
consideration of the record, a reasonable doubt regarding the 
appropriate rating to be assigned, such doubt is to be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
Therefore, the Board finds a 30 percent initial rating is 
warranted for the veteran's service-connected 
gastroesophageal reflux disease.  Inasmuch as the veteran's 
30 percent evaluation reflects the highest degree of 
impairment shown since the date of the grant of service 
connection for this disability, there is no basis for a 
staged rating in the present case.  See Fenderson, supra.  

However, the Board also finds that an initial rating of 60 
percent is not warranted for the veteran's gastroesophageal 
reflux disease.  As was noted above, the veteran has had no 
significant weight loss since service; in fact, he has had a 
slight increase in weight.  Likewise, he has not exhibited 
any other symptoms of severe impairment of health, such as 
hematemesis or melena with anemia.  He is able to eat regular 
foods, with the exception of spicy foods, and has not 
required hospitalization for his gastrointestinal disability 
since service separation.  Therefore, the clear preponderance 
of the evidence is against a 60 percent rating under 
Diagnostic Code 7346 for the veteran's gastroesophageal 
reflux disease.  Additionally, while the veteran's 
gastrointestinal disability may potentially be evaluated 
under other diagnostic criteria for such disabilities, the 
evidence in the present case does not suggest evaluation of 
the veteran's disability under other codes is warranted at 
the present time.  

In conclusion, while sufficient evidence has been presented 
to warrant an award of a 30 percent rating for the veteran's 
gastroesophageal reflux disease, the preponderance of the 
evidence is against a 60 percent rating for this disability.  
As a preponderance of the evidence is against the award of an 
increased initial rating of 60 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Compensable initial rating - Left knee strain

The veteran's chronic left knee strain is currently evaluated 
under Diagnostic Code 5311, for evaluation of Muscle Group 
XI, including the posterior and lateral crural muscles, and 
muscles of the calf.  However, because the veteran's reported 
symptoms appear to involve the left knee joint, and not the 
muscles above and below the knee, evaluation of his service-
connected disability under the criteria for orthopedic 
disabilities of the knee appears more appropriate in the 
present case.  Impairment of the knee, characterized by 
recurrent subluxation or lateral instability, is evaluated 
under Diagnostic Code 5257, which provides a 10 percent 
rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment.  Although Diagnostic Code 5257 does not 
explicitly provide for a noncompensable rating, a zero 
percent rating may nonetheless be assigned in any situation 
where the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2003).  

Knee disabilities may also be evaluated based on limitation 
of motion.  Under Diagnostic Code 5260, a 10 percent rating 
is assigned for flexion limited to 45º, a 20 percent rating 
is assigned for flexion limited to 30?, and a 30 percent 
rating is assigned for flexion limited to 15?.  Diagnostic 
Code 5261, for limitation of extension of the knee, states 
that a 10 percent rating will be assigned for extension 
limited to 10º, a 20 percent rating will be assigned for 
extension limited to 15?, a 30 percent rating for 20? of 
extension, and a 40 percent rating will be assigned for 30? 
of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003).  Normal knee joint motion is from 0º extension to 
140º of flexion.  38 C.F.R. § 4.71, Plate II (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran has received VA outpatient medical treatment for 
his left knee pain.  In February 2000, he was seen for an 
initial VA intake examination, at which time he reported a 
history of left knee pain, especially with use.  He denied 
any swelling, warmth, or erythema.  On physical examination, 
his left knee was without edema, synovitis, or limitation of 
motion.  The examiner characterized the veteran's disability 
of left knee pain as "inactive" at the present time.  The 
veteran has reported left knee pain on other occasions, but 
has generally been without physical symptoms.  An August 2002 
X-ray of the left knee revealed some increased density of the 
medial menisci, possibly representing chondrocalcinosis, but 
was otherwise without acute findings.  More recent VA 
outpatient treatment records from 2004 only confirm his 
history of chronic left knee pain, but contain no new X-ray 
evidence or other clinical findings.  

The veteran underwent VA medical examination in January 2001.  
He reported a history of left knee trauma during service, and 
he now experienced left knee pain following use, especially 
exercise.  He denied dislocation, subluxation, swelling, or 
redness of the knee.  Physical examination of the left knee 
revealed no abnormal bony prominences, and no joint effusion.  
No ligamentous instability was observed.  Range of motion 
testing revealed flexion to 135º and extension to 0º, with 
mild crepitus.  No pain was reported on range of motion, but 
the veteran stated that with extended use, he does experience 
left knee pain.  A February 2001 X-ray of the left knee 
revealed no evidence of fracture, or any bone or joint 
abnormality.  The radiological assessment was of a normal 
left knee.  A chronic left knee strain was diagnosed.  

The veteran was most recently examined by VA in May 2003.  He 
reported a trauma to the left knee sustained during military 
service.  Subsequent to that injury, he has experienced pain 
and fatigue of the knee, increasing with use.  He uses no 
medication for his knee, but occasionally wraps it, uses a 
brace, and/or applies ice.  He uses no assistance device for 
mobility.  On physical examination, the veteran had a normal 
gait, and normal muscle tone and strength, equal bilaterally.  
The left knee was without tenderness, swelling, or deformity.  
Range of motion testing revealed flexion to 130º and 
extension to 0º.  Some pain was reported after repetitive 
motion.  The examiner found no additional impairment 
resulting from pain, fatigue, weakness, or incoordination of 
the left knee joint.  An April 2003 MRI of the veteran's left 
knee revealed mild degenerative findings and small joint 
effusion, but was without evidence of cruciate or meniscal 
tear.  The final diagnosis was of a left knee strain with 
mild degenerative joint disease.  

As was noted in the introduction, of record are January 2004 
private medical reports, and VA outpatient treatment records 
from 2003-04.  The findings within these records were 
compatible with earlier medical reports with respect to his 
gastrointestinal problems.  These reports were sent directly 
to the Board without a waiver of prior consideration by the 
RO.  However, the Board has carefully considered whether any 
detriment would result to the veteran by the Board's 
considering this new evidence in the first instance.  The 
private medical records reflect no findings relative to the 
left knee, and the new VA outpatient treatment records only 
confirm a chronic left knee disability for which he has been 
awarded service connection.  Thus, the Board finds this 
evidence to be duplicative of evidence already of record and 
the veteran's due process rights will not be compromised by a 
consideration of this evidence at this time by the Board. 

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a compensable 
initial rating for the veteran's service-connected left knee 
strain.  While he has reported recurrent left knee pain with 
use, VA medical examination reports and outpatient treatment 
records have been without corresponding physical findings, 
with the exception of mild degenerative changes noted on VA 
MRI examination in April 2003.  Range of motion is normal, 
and additional impairment was not shown to result from 
fatigue, pain, weakness or incoordination.  Both the January 
2001 and May 2003 examination reports were negative for 
ligamentous instability or bony deformity, and the veteran 
denied any subluxation or dislocation of the left knee joint.  
His gait has consistently been described as normal, and he 
does not require any assistance devices with ambulation.  His 
muscle tone was also within normal limits and equal 
bilaterally at all times.  Overall, the record is devoid of 
any evidence of even slight impairment due to recurrent 
subluxation and/or lateral instability, and therefore a 
noncompensable initial rating is warranted.  38 C.F.R. § 4.31 
(2003).  Inasmuch as the veteran's left knee strain has not 
demonstrated impairment to a compensable degree at any time 
since the date of the grant of service connection for this 
disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

Consideration of the veteran's left knee disability under 
other diagnostic criteria also does not support a compensable 
initial rating.  The veteran has consistently displayed 
extension in excess of 10º, and flexion in excess of 45º, 
either of which would warrant a compensable initial rating 
under the appropriate diagnostic criteria.  Additionally, the 
medical record does not reflect any additional impairment or 
limitation of motion resulting from excess fatigability, 
pain, weakness, or incoordination of the knee.  Therefore, an 
increased initial rating based on such factors is not 
warranted.  See DeLuca, supra.  Overall, the clear 
preponderance of the evidence is against a compensable 
initial rating under Diagnostic Codes 5260-61 based on 
limitation of motion is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service-connected disabilities has 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disabilities are 
unusual, or cause marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's service-
connected left knee strain.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a 30 percent initial rating for the veteran's 
gastroesophageal reflux disease is granted.  

Entitlement to a compensable initial rating for the veteran's 
left knee strain is denied.  











	(CONTINUED ON NEXT PAGE)



REMAND

The veteran seeks an increased initial rating for his 
service-connected migraine headaches.  Prior to the dispatch 
of this decision by the Board, additional medical evidence 
was received concerning treatment of the veteran's headaches.  
Because this relevant evidence was submitted subsequent to 
the most recent Supplemental Statement of the Case, dated in 
June 2003, and was not accompanied by a waiver of agency of 
original jurisdiction consideration, this issue must be 
remanded for consideration of the evidence by the RO.  See 
38 C.F.R. §§ 19.31, 20.1304 (2003).  Therefore, in light of 
the above, this claim is remanded for the following 
additional development:  

1.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

2.	Thereafter, the RO should again 
consider the veteran's pending claim for 
an increased initial rating for migraine 
headaches of any additional evidence 
added to the record, to include 2003-04 
VA outpatient treatment records from the 
Kansas City VA medical center.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



